Citation Nr: 1024842	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-37 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1968 to December 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which 
in pertinent part, denied service connection for bilateral 
hearing loss. 

The issue of service connection for tinnitus has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran was exposed to acoustic trauma as a jet mechanic 
during service and hearing tests showed some decline at 
discharge.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran contends that he sustained bilateral hearing loss due 
to service. 

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current bilateral hearing loss is 
the result of acoustic trauma during service as a jet aircraft 
mechanic.  The Veteran's statements are consistent with the facts 
and circumstances of his service.  The Veteran was exposed to 
acoustic trauma in service.  

The February 1968 audiogram taken at entrance to service revealed 
the following audiometric results. 

February 
1968


HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
5
LEFT
-5
-5
-5
-5
-5


The October 1971 audiogram taken at separation from service 
revealed the following audiometric results. 

October 
1971


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

While the audiograms demonstrate normal hearing, per Hensley, the 
audiograms reveal a shift of 15 to 20 decibels in hearing acuity 
at every frequency from the time the Veteran entered service 
until separation. 

The earliest post-service audiogram of record, taken in November 
1977 by the Veteran's employer, demonstrates that the Veteran had 
bilateral hearing loss disability at that time. 38 C.F.R. 
§ 3.385.  

In a July 2007 VA examination the Veteran was diagnosed with 
bilateral hearing loss.  The examiner noted the Veteran's history 
of in service exposure to jet aircraft.  The examiner reviewed 
the claims folder and found that the Veteran had normal hearing 
at separation from service.  In response to the VA form 2507 
which indicated a shift in audiological thresholds during 
service, the examiner opined that there was no such shift; 
rather, he found that the level recorded at separation from 
service would not constitute a significant shift in audiometric 
thresholds since 15 decibels was well within normal limits.  The 
examiner also opined that the etiology of the Veteran's hearing 
loss was a combination of genetic and environmental factors 
subsequent to service; however he did not explain how post 
service environmental factors contributed to the Veteran's 
hearing loss but in service environmental factors, such as jet 
aircraft, did not.  The Board finds this opinion to be of no 
probative value as it completely disregards the documented 
threshold shift at discharge of 15-20 decibels at every frequency 
measured, and fails to explain why unspecified post-service 
factors are responsible for the current disability and the 
documented in-service acoustic trauma is not responsible. 

In a July 2007 private examination report the Veteran complained 
of loss of hearing, reporting that he had experienced decreased 
hearing since the 1970s when he was in the Navy and worked around 
jet engines.  Dr. J.S. diagnosed the Veteran with bilateral high 
frequency sensorineural hearing loss, which he found to be 
consistent with acoustic trauma in the Navy. 

The Veteran was exposed to acoustic trauma in service.  The 
evidence demonstrates a decline in his hearing acuity at all 
measured frequencies at separation from service.  Six years after 
service the Veteran was found to have bilateral hearing loss as 
defined by VA.  The VA examiner's opinion that the hearing loss 
is not related to service is of no probative value.  There is a 
private opinion, based upon the Veteran's in-service acoustic 
trauma, that the current hearing loss disability is related to 
service.  

Accordingly, service connection for bilateral hearing loss is 
warranted.






ORDER

Entitlement to service connection for bilateral hearing loss is 
granted. 







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


